Citation Nr: 1547124	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-38 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for psoriasis, to include as secondary to service connected lumbosacral spine disability.    

2.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral arthritis of the hips, to include as secondary to service connected lumbar spine disability.   

4.  Entitlement to a rating in excess of 40 percent for lumbosacral strain with spinal stenosis.  

5.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person and/or due to being housebound. 



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to November 1970. 

This appeal before the Board of Veterans' Appeals (Board) arose from a January 2014 rating decision. A notice of disagreement (NOD) was filed in February 2014.  The RO issued a statement of the case (SOC) in October 2014 and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2014.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO, but withdrew this request in a July 2015 communication with the RO.  

This appeal has been being processed utilizing the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless, electronic claims processing systems.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on these claims is warranted.  

Briefly summarizing the pertinent procedural history with respect to the requests to reopen,  a July 1993 Board decision denied claims for service connection for psoriasis, to includes as secondary to the service connected lumbosacral spine disability, and arthritis.  No appeal to this decision having been filed, this decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7014(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  As such, these claims may only be reopened and reviewed if new and if new and material evidence is received with respect to these claims.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

Thereafter, a September 2007 rating decision denied service connection for bilateral hip arthritis and found that new and material evidence has not been received to reopen a claim for service connection for psoriasis.  The Veteran was notified of these denials in September 2007 and he filed an NOD with respect to both denials.  However, following a December 2008 SOC addressing these issues, the Veteran in January 2009 indicated that he was withdrawing his "appeal" with respect to these issues.  As such, and as the record also does not reflect that new and material evidence was received during the one year appeal period following the notice of the September 2007 rating decision, the September 2007 rating decision with respect to bilateral hip arthritis and psoriasis claims as to the evidence then of record is also final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2007); Bond, supra.   

Finally, a September 2009 rating decision, to which the Veteran was notified in that month, found that new and material evidence to reopen the Veteran's claim for service connection for psoriasis had not been received.  As such, and as the record also does not reflect that new and material evidence was received during the one year appeal period following the notice of the September 2009 rating decision and the Veteran did not appeal this decision, the September 2009 rating decision finding that new and material evidence had not been received to reopen the claim for service connection for psoriasis is also final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2009); Bond, supra.   

Given the above, the most recent final decisions pertinent to the appeal are the September 2009 rating decision with respect to psoriasis; the July 1993 Board decision with respect to arthritis, and the September 2007 rating decision with respect to bilateral hip arthritis.  However, the discussion in the October 2014 SOC incorrectly considered the July 1993 Board decision as the most recent final decision with respect to psoriasis and, while noting that the claim for service connection for bilateral hip arthritis was denied in September 2007, stated that this denial was "upheld" by the July 1993 Board decision issued many years prior thereto. 

Given the analytical flaws in the October 2014 SOC, and as the petitions to reopen on appeal must otherwise be remanded because of a notice deficiency and because  the AOJ has not documented the initial consideration of a January 2014 VA skin examination (the reports from which are contained in the VVA file) that includes an opinion as to the relationship between psoriasis and the service connected lumbar spine disability (see 38 C.F.R. §  20.1304(c) (2014)), remand of these matters is appropriate. 

As for the matters of an increased rating for lumbosacral spine disability,  the only VA examination of the spine referenced in the October 2014 SOC was the one conducted in September 2012.  As a more recent VA examination was conducted in January 2014 (the reports of which are contained in the VVA file), the AOJ should initially adjudicate on of the claim for an increased rating for the service connected lumbosacral spine disability with consideration of the January 2014 VA examination reports so as to ensure due process to the Veteran.  See 38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

With respect to the SMC benefits claimed, the record does not document that the AOJ initially adjudicate this matter with consideration of a "VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" examination completed in July 2015.  As such, the AOJ will be directed to document the initial adjudication of the claim for the SMC benefits at issue with consideration of the results from this examination so as to ensure due process to the Veteran.  Id.  

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should provide appropriate notice of what is needed to reopen the previously-denied claims, with appropriate notice The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

The letter must explain what type of evidence is needed to reopen  claims for service connection for psoriasis, arthritis, and bilateral arthritis of the hips (consistent with VAOPGCPREC 6-2014 (November 21, 2014)), to specifically include the definition of new and material evidence.  The notice to the Veteran should document that the most recent final decisions were the September 2009 rating decision with respect to psoriasis; the July 1993 Board decision with respect to arthritis; and the September 2007 rating decision with respect to bilateral hip arthritis. 

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence-to include the reports of the January 2014 VA lumbar spine and skin examinations, the July 2015 VA examination addressing the claim for the SMC benefits at issue, and any other evidence not previously considered by the AOJ, to include that received as a result of the development requested above-and legal authority.

4.  If any benefit sought on appeal remains denied, ffurnish to the Veteran and his representative an appropriate supplemental SOC that reflects full consideration of the above-noted evidence, and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




